Case: 1:19-cr-00177-RLW-ACL Doc. #: 2 Filed: 11/05/19 Page: 1 of 1 PageID #: 3


                                                                                           FILED
                        IN THE UNITED STATES DISTRICT COURT                              NOV_= 5 2019
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION                                    U s DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                                                                                         CAPE GIRARDEAU
UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             ) No.
       vs.                                   )                 1: 19CR000177AGF/ACL
                                             )
JOHN F. QUIGLEY,                             ) 18 U.S.C. § 922G)
                                             )
                      Defendant.             )

                                      INDICTMENT

THE GRAND JURY CHARGES THAT:

       Beginning on August 16, 2017, and continuing through December 28, 2018~ in Butler

County, within the Southeastern Division of the Eastern District of.Missouri,

                                   JOHN F. QUIGLEY,

the defendant herein, did knowingly possess stolen firearms, to-wit:

       1.      Sig Sauer, Model P226, SN: 47A065051, .40 caliber pistol;
       2.      Ruger, Model SR9C, SN: 334-11571, .40 caliber pistol;
       3.      Glock, Model 19, SN: ACMT210, 9mmpistol;
       4.      Smith and Wesson, Model 442, SN: CLY2807, .38 special revolver;
       5.      Sig Sauer, Model SP2022, SN: 24B233221, .40 caliber pistol;

which had previously been shipped and transported in interstate and foreign commerce, knowing

and having reasonable cause to believe the firearms were stolen, in violation of Title 18, United

States Code, Section 922G).

                                             A TRUE BILL.

JEFFREY B. JENSEN
UNITED STATES ATTORNEY                       FOREPERSON


KEITH D. SORRELL, #38283MO
ASSISTAN:rUNITED STATES ATTORNEY
